Citation Nr: 0933685	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, due to 
sinus problems or migraines.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for status-post left 
knee partial meniscectomy.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for status-post right 
knee arthroscopic surgery.

5.  Entitlement to service connection for pseudogout, claimed 
as gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 
1976 and from November 2003 to November 2004.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO):  A May 2005 rating decision which 
denied service connection for headaches, due to sinus 
problems, and reopened and denied the claim for service 
connection for the left knee; an October 2005 rating decision 
reopened and denied the claim for service connection for the 
right knee; and an October 2007 rating decision denied 
service connection for hypertension and pseudogout, claimed 
as gout.  

The Board notes that regardless of the RO determinations 
reopening the appellant's knee claims, it will adjudicate the 
initial issues of new and material evidence in the first 
instance, because these initial issues determine the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the Board is 
reopening the claims, the appellant is not prejudiced by the 
Board's own de novo adjudication at this time.

The issues of entitlement to service connection for 
headaches, due to sinus problems or migraines, status-post 
left knee partial meniscectomy and status-post right knee 
arthroscopic surgery are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for a right knee condition; the Veteran did not submit a 
substantive appeal and thus the decision is final.  

2.  Evidence added to the record since the March 2003 rating 
decision includes official service department records that 
existed and had not been associated with the claims file when 
VA first denied the claim.  

3.  A March 2003 rating decision denied service connection 
for a left knee condition; the Veteran did not submit a 
substantive appeal and thus the decision is final.  

4.  Evidence added to the record since the March 2003 rating 
decision does relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
left knee condition, and does raise a reasonable possibility 
of substantiating that claim.

5.  The evidence of record does not show that hypertension 
was incurred or aggravated during active duty, nor may it be 
so presumed.  

6.  During a February 2009 hearing before a Decision Review 
Officer, the Veteran submitted a signed statement withdrawing 
the issue of entitlement to service connection for 
pseudogout.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the March 2003 rating decision is 
new and material, and the claim for service connection for a 
right knee condition is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

3.  The March 2003 rating decision denying service connection 
for a left knee condition is final.  38 U.S.C.A. § 7105 (West 
2002).  

4.  Evidence received since the March 2003 rating decision is 
new and material, and the claim for service connection for a 
left knee condition is reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

5.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

6.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for pseudogout have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is reopening the claims for service 
connection for right knee and left knee conditions and 
remanding them for further development.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

With respect to the Veteran's claim for service connection 
for hypertension, the VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in August 2007 that 
fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  

The Veteran's service treatment records from his first period 
of service are unavailable.  In this regard, the Veteran's 
assertions concern has subsequent military service.  In a 
case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the veteran in the development of his claim 
and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  

The Veteran has not been provided a VA examination in regard 
to his hypertension claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, hypertension was not shown before the Veteran's 
second period of active duty, when he asserts it began or was 
aggravated.  The service medical records from the Veteran's 
second period of active duty do not show hypertension, and 
there is no competent medical evidence, based on a review of 
service medical records, linking hypertension to his service.  
Thus, the Board finds that the information and competent 
medical evidence of record, as set forth and analyzed below, 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon, supra; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

A March 2003 rating decision denied service connection for 
right and left knee conditions because they were not shown 
during service and there was no evidence linking the current 
conditions to service.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Evidence of record at that time included 
some of the Veteran's service treatment records and a July 
2002 VA examination report.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Notwithstanding any other section in this part, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).

In connection with his current application to reopen his 
claim, in June 2004 the Veteran presented previously 
unsubmitted service treatment and personnel records.  A 
February 1991 service treatment record reflects that the 
Veteran reinjured his right knee.  An individual mobilization 
order reflects that the Veteran was on active duty special 
work at this time.  Service treatment records dated in 
November 2004 reflect that the Veteran injured the meniscus 
of his left knee in the line of duty in July 2004, during his 
second period of active duty.  

In light of the receipt of the relevant service department 
records that existed, but were not of record, at the time of 
the March 2003 initial adjudication, application of 38 C.F.R. 
3.156(c) requires that the Veteran's claim for service 
connection for right knee condition be reopened and 
reconsidered.

The November 2004 service treatment record did not exist at 
the time of the March 2003 rating decision.  Nevertheless, it 
is material to the issue of whether the Veteran injured his 
left knee on active duty.  38 C.F.R. § 3.156(a).  Thus, the 
claim for service connection for a left knee condition must 
also be reopened and reconsidered.  

Inasmuch as the claims for service connection for a right 
knee disability and left knee disability have been reopened, 
the Board must consider the merits of the claims.  The next 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  On review, the 
Board finds that additional development is needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
a thorough discussion of the application of the duties to 
notify and assist will be included in a subsequent decision 
(if the claims remain denied following remand).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he was first diagnosed and treated 
for hypertension within one year of his November 2004 
separation from active duty.  During a February 2009 hearing, 
he said he first became aware of high blood pressure problems 
from 1980 to 1989.  He said that he had been diagnosed with 
questionable hypertension in 1989, which he claimed was 
during a period of active duty.  He has not submitted any 
records showing that he was on active duty at this time.  

The report of a November 1989 Reserve medical examination 
provides that all pertinent clinical evaluations were normal.  
The Veteran's blood pressure was noted to be 120/92, with the 
92 crossed out and replaced with an 86.  The summary section 
notes questionable hypertension, diastolic blood pressure 92, 
with the 92 crossed out.  A note relates that the diastolic 
pressure was rechecked and was 86.  

On a November 1989 report of medical history, the Veteran 
indicated past or present high or low blood pressure.  The 
physician's summary section notes high blood pressure with no 
symptoms.  

The report of an October 2001 Reserve examination reflects 
that the Veteran was normal on all relevant clinical 
evaluations and had blood pressure of 142/76.  It does not 
diagnose hypertension.  The Veteran denied past or current 
hypertension on the corresponding report of medical history.  

On a December 2003 report of medical history, the Veteran 
denied past or present high or low blood pressure.  

VA medical records dated within one year of the Veteran's 
November 2004 separation include several diagnoses of 
hypertension.  The highest blood pressure reading was 151/96, 
in June 2005.  

The Board finds that the foregoing evidence does not support 
a grant of service connection for hypertension on any basis.  

The Board first notes that the questionable diagnosis of 
hypertension dated in November 1989 was never confirmed to a 
solid diagnosis of hypertension.  Indeed, the October 2001 
Reserve examination found no hypertension and the Veteran 
denied past or current hypertension at that time.  On a 
December 2003 report of medical history, the Veteran denied 
past or present high or low blood pressure.  As the Veteran 
was not diagnosed with hypertension prior to his second 
period of active duty, service connection based on 
aggravation is not warranted.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002).

The relevant medical records also fail to show that the 
Veteran had hypertension to a compensable degree within one 
year of service.  A 10 percent evaluation for hypertension 
requires diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Simply put, the Veteran's blood 
pressure readings dated within one year of his November 2004 
separation do not satisfy this criteria and thus service 
connection on a presumptive basis must be denied.  

The Board finally observes that there is simply no medical 
evidence that the hypertension shown after the Veteran's 
second period of active duty is related to that period of 
active duty.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, hypertension is not a condition capable of 
lay diagnosis.  See Espiritu and Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Thus, the Veteran's own testimony is 
not competent and sufficient to establish a diagnosis of 
hypertension prior to service, or to relate his post-service 
hypertension to service.  

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to service connection for hypertension on any 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the February 2009 hearing, the Veteran withdrew his 
appeal to the Board concerning the issue of entitlement to 
service connection for pseudogout.  

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to service connection for pseudogout.  
Accordingly, it is therefore dismissed.

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
status-post right knee arthroscopic surgery is granted; to 
this extent only, the appeal is granted.

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
status-post left knee partial meniscectomy is granted; to 
this extent only, the appeal is granted.

Service connection for hypertension is denied. 

The issue on appeal of whether entitlement to service 
connection for pseudogout is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In the present case, a February 1991 service treatment record 
reflects that the Veteran reinjured his right knee while on 
active duty special work at this time.  Service treatment 
records dated in November 2004 reflect that the Veteran 
injured the meniscus of his left knee in the line of duty in 
July 2004, during his second period of active duty.  

Subsequent medical records show that the Veteran continued to 
have knee problems.  With respect to the right knee, a July 
2002 VA examination resulted in a diagnosis of bilateral 
degenerative osteoarthritis with minimal to moderate 
functional loss due to pain.  With respect to the left knee, 
private medical records show that he underwent knee surgery 
in April 2005 with a post-operative diagnosis of small 
anterior horn medial meniscus tear, left knee; grade III 
chondromalacia, patellofemoral joint; and grade III 
chondromalacia, medial femoral condyle.  A January 2006 VA 
outpatient impression was left knee pain secondary to a 
history of meniscal tear with some medial instability.  

Service treatment records dated during the Veteran's second 
period of active duty also include a November 2004 notation 
of six weeks of headaches that were unresponsive to 
medication or rest.  A December 2004 VA medical record 
provides a pertinent assessment of headaches, history 
sinusitis, pos. ethymoid sinus tenderness.  The Veteran 
continued to complain of headaches in December 2004, and 
January and June 2005.  

The Veteran has also contended that his headaches began as a 
result of breathing dust while he was stationed in the 
Persian Gulf during his second period of active duty.  The 
Court has held that a separate theory of entitlement is not a 
new claim, and must be addressed as part of the current 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004), 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, on 
remand the RO should alternatively address entitlement to 
service connection for headaches as due to an undiagnosed 
illness.  

None of the medical evidence of record adequately comments on 
whether the Veteran's claimed bilateral knee disorder and 
headaches/sinus disorder are etiologically linked to service.  
In view of the Veteran's competent contentions with respect 
to symptoms suffered and in conjunction with the medical 
evidence encompassing both in-service and post-service, the 
Board finds that VA examinations and opinions are warranted 
to determine the relationship between the Veteran's service 
and his current right knee condition, left knee condition and 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any right or left knee 
conditions that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
Veteran's military and medical history 
(including that set forth above), and the 
results of the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current right 
and left knee conditions are related to 
his inservice February 1991 reinjury and 
June 2004 injury, respectively.  A 
complete rationale for all opinions 
expressed must be provided.  

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any headaches that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the Veteran's military and medical 
history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current headaches 
are related to his active duty, 
including the headaches noted in the 
service treatment records from his 
second period of active duty.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then, readjudicate the issues of 
entitlement to service connection for 
status-post left knee partial 
meniscectomy, status-post right knee 
arthroscopic surgery and headaches, due 
to sinus problems or migraines.  If any 
part of the decision is adverse to the 
Veteran, he and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


